TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-
02-00397-CV


 
 


 
In re Aviation Mechanisms, Inc., William Lile and Damon Farrar



 



ORIGINAL PROCEEDING FROM TRAVIS COUNTY



	Relators Aviation Mechanisms, Inc., William Lile and Damon Farrar seek mandamus
relief from an order holding them in contempt of court and assessing fines therefor, and an order
imposing sanctions for discovery abuse.  After reviewing the petition and the accompanying record,
we deny the petition for writ of mandamus.  Tex. R. App. 52.8(a).



  
					Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices Kidd and Yeakel
Filed:   July 11, 2002
Do Not Publish